Filed 5/20/22 In re Savannah J. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


In re SAVANNAH J., a Person                                 B312284
Coming Under the Juvenile                                   (Los Angeles County Super.
Court Law.                                                  Ct. No. 18CCJP01137)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

Gelene C.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Jean M. Nelson, Judge. Affirmed.
     Zaragoza Law Office and Gina Zaragoza, under
appointment by the Court of Appeal, for Defendant and
Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephen Watson, Deputy County
Counsel, for Plaintiff and Respondent.
                   __________________________

      Gelene C. (Mother) appeals from the juvenile court’s order
terminating her parental rights over 13-year-old Savannah J.
Mother contends the juvenile court erred in finding the beneficial
parental relationship exception to termination of parental rights
did not apply. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

A.     The Dependency Petition
       On February 21, 2018 the Los Angeles County Department
of Children and Family Services (Department) filed a dependency
petition on behalf of then-nine-year-old Savannah alleging Father
(D.J.) emotionally, physically, and sexually abused Savannah and
Mother failed to protect Savannah from Father’s abuse. Further,
Mother had a history of drug abuse and currently abused
marijuana and alcohol, which rendered her unable to provide
regular care for Savannah.

B.    The Jurisdiction and Disposition Hearing
      At the March 18, 2019 jurisdiction and disposition hearing,
the juvenile court sustained the amended allegations1 under
Welfare and Institutions Code section 300, subdivisions (a), (b),

1     The petition was amended by interlineation on May 18,
2019 to add allegations Mother currently abused PCP.




                                2
(c), and (d),2 declared Savannah a dependent of the court, and
removed Savannah from Mother’s and Father’s custody. The
court ordered Mother to participate in counseling and a drug
rehabilitation program, and to submit to random or on demand
drug and alcohol testing every other week. The court granted
Mother monitored visitation up to three times a week. Father
was incarcerated, and the court ordered that he and Savannah
have no contact.

C.     Mother’s Visitation in 2019
       The August 22, 2019 status review report stated Mother
inconsistently visited with Savannah. On one occasion Mother
cancelled the visit. On another visit Mother was 45 minutes late.
In the September 16, 2019 last minute information for the court,
the Department reported, “Mother continues to struggle with
visitation . . . . Mother is constantly late for the majority of her
visits and at times, [M]other is not able to visit because of work
obligations or for other reasons, such as to stay home to receive a
package.”
       In the November 12, 2019 last minute information for the
court, the Department reported as to recent visits Mother was
late once and cancelled once. During a visit on October 22, 2019,
Mother told the social worker the visit was “‘boring,’” although
she did not end the visit. Mother admitted to the social worker
that she had “‘told Savannah the [Father] has an Instagram
[account].’” Mother added, “‘I don’t understand why y’all making
a big deal about it. It happened so long ago.’” When the social


2     Further statutory references are to the Welfare and
Institutions Code.




                                 3
worker told Mother that she was not to discuss Father with
Savannah, Mother stated she did not “see the harm it could have
done to Savannah.” The caregiver later informed the social
worker that Savannah had been using Instagram to send
messages to Father.
      On November 6, 2019 the social worker interviewed Mother
by phone about her recent visit with Savannah. Mother reported
Savannah plays on Mother’s phone often during their visits.
When the social worker asked whether Savannah communicated
with Father over Instagram during their visits, Mother replied,
“‘[W]ell I showed her his pictures on Instagram.’”
      At the November 12, 2019 review hearing, the juvenile
court found Mother had not made substantial progress toward
alleviating or mitigating the causes necessitating Savannah’s
placement. The court terminated family reunification services for
Mother and reduced Mother’s visitation to two times per month.

D.     Mother’s Visitation in 2020
       The Department’s October 19, 2020 status report described
Mother’s visitation with Savannah in 2020. On January 7
Mother arrived 15 minutes late for her visit with Savannah.
Mother gave Savannah some Christmas gifts, and the two played
basketball and talked. Mother ended the visit after two and a
half hours, although the social worker indicated the visit could
have been extended.
       On February 14 Mother arrived 30 minutes late for her
visit with Savannah. Mother explained the bus was late, and she
apologized. Mother brought Savannah food Mother had
prepared, and the two played, jumped rope, and took a
photograph together. On February 28 Mother arrived one hour




                               4
late to her visit. Mother brought a new pair of shoes for
Savannah, and the two jumped rope and talked. The visit lasted
45 minutes.
       On March 13 Mother arrived on time for her visit. Mother
brought a coloring book and crayons for Savannah. When
Savannah told Mother she was hungry, Mother bought a
hamburger for her from a nearby stand.
       The social worker attempted from April to October 2020 to
contact Mother regarding visitation, but Mother did not respond.
On April 9 Savannah reported she and Mother were calling each
other on the phone and the conversations were going well. In
May Savannah stated “her caregiver is loving, supportive, [and]
treats her like family, and Savannah sees the caregiver as a
mother.” Savannah wanted to continue to stay with her
caregiver.
       On July 15 Savannah reported she visited Mother at the
caregiver’s beauty shop while the caregiver styled Mother’s hair
for Mother’s birthday. The social worker asked Savannah to tell
Mother to contact the social worker. Savannah’s caregiver
reported that prior to the COVID-19 pandemic Mother was
consistently visiting with Savannah, but since the pandemic
started, Mother was having only weekly telephone contact with
Savannah. Mother told Savannah she wanted to visit, but
Mother had not contacted the Department or answered the social
worker’s calls. The social worker again asked Savannah to tell
Mother to contact her. Savannah told the social worker she “was
excited about being adopted by her current caregiver.”
       On September 23 Savannah reported she spoke with
Mother “from time to time,” and she wanted to visit with Mother.
The social worker explained to Savannah she was not able to




                               5
reach Mother. The caregiver stated Mother “calls sporadically,”
and the caregiver told Mother numerous times to contact the
social worker.
       On November 9 the juvenile court ordered the Department
to facilitate birthday and holiday visits between Mother and
Savannah and to assess more frequent visits for Mother.
According to the February 5, 2021 last minute information for the
court, Mother visited Savannah one additional time in November
2020. Mother did not visit Savannah again prior to the March
12, 2021 selection and implementation hearing.

E.      The Selection and Implementation Hearing
        At the March 12, 2021 selection and implementation
hearing (§ 366.26), Mother’s attorney appeared on behalf of
Mother. The Department’s and Savannah’s attorneys requested
the court find Savannah adoptable and terminate Mother’s and
Father’s parental rights. Savannah’s attorney noted Savannah
was doing very well in the caretaker’s home and at school. He
added, “Mother has not had an in-person visit in quite sometime,
. . . [and Mother] still has not contacted the social worker to set
up those visits.” Savannah’s attorney noted Mother had not had
a visit since Savannah’s birthday (in November), and stated, “I
believe at this time that the court cannot find that any of the
exceptions to adoption apply and I would ask that the court
terminate parental rights to [Mother].” Mother’s attorney
objected to termination of Mother’s parental rights and asserted,
“While Savannah has gone through a lot, she is much older than
most of the children we have. My understanding is that
[Savannah] does want to be adopted; however, I do think that she
would do best to stay in contact with [Mother] . . . .”




                                 6
      The court found no exception to adoption applied,
explaining, “I find it would be detrimental to Savannah to be
returned to the parents. . . . Mother hasn’t been visiting in
person, although that has been made available to her, and
Mother was never able to prove herself protective. She couldn’t
grasp the risks that she had created by encouraging contact with
the Father and she wasn’t able to progress in understanding how
to protect her daughter.” The juvenile court found Savannah was
adoptable by clear and convincing evidence and terminated
Mother’s and Father’s parental rights.
      Mother timely appealed.

                          DISCUSSION

A.     The Beneficial Parental Relationship Exception
       “At the section 366.26 hearing, the focus shifts away from
family reunification and toward the selection and implementation
of a permanent plan for the child.” (In re S.B. (2009) 46 Cal.4th
529, 532; accord, In re Caden C. (2021) 11 Cal.5th 614, 630
(Caden C.).) “‘Once the court determines the child is likely to be
adopted, the burden shifts to the parent to show that termination
of parental rights would be detrimental to the child under one of
the exceptions listed in section 366.26, subdivision (c)(1).’” (In re
B.D. (2021) 66 Cal.App.5th 1218, 1224-1225 (B.D.); accord, In re
Celine R. (2003) 31 Cal.4th 45, 53 [“court must order adoption
and its necessary consequence, termination of parental rights,
unless one of the specified circumstances provides a compelling
reason for finding that termination of parental rights would be
detrimental to the child”].)




                                 7
       Under section 366.26, subdivision (c)(1)(B)(i), “the parent
may avoid termination of parental rights” if the parent
establishes by a preponderance of the evidence “that the parent
has regularly visited with the child, that the child would benefit
from continuing the relationship, and that terminating the
relationship would be detrimental to the child. [Citations.] The
language of this exception, along with its history and place in the
larger dependency scheme, show that the exception applies in
situations where a child cannot be in a parent’s custody but
where severing the child’s relationship with the parent, even
when balanced against the benefits of a new adoptive home,
would be harmful for the child.” (Caden C., supra, 11 Cal.5th at
pp. 629-630; accord, B.D., supra, 66 Cal.App.5th at p. 1225.)
       A parent has regular visitation and contact when the
parent “‘visit[s] consistently,’ taking into account ‘the extent
permitted by court orders.’” (Caden C., supra, 11 Cal.5th at
p. 632; accord, In re I.R. (2014) 226 Cal.App.4th 201, 212.)
Whether “‘the child would benefit from continuing the
relationship’” with his or her parent is shaped by factors “such as
‘[t]he age of the child, the portion of the child’s life spent in the
parent’s custody, the “positive” or “negative” effect of interaction
between parent and child, and the child’s particular needs.’”
(Caden C., at p. 632; accord, B.D., supra, 66 Cal.App.5th at
p. 1225.) “‘If severing the natural parent/child relationship would
deprive the child of a substantial, positive emotional attachment
such that,’ even considering the benefits of a new adoptive home,
termination would ‘harm[]’ the child, the court should not
terminate parental rights.” (Caden C., at p. 633.) “While
application of the beneficial parental relationship exception rests
on a variety of factual determinations properly reviewed for




                                 8
substantial evidence, the ultimate decision that termination
would be harmful is subject to review for abuse of discretion.”
(Id. at p. 630; accord, B.D., at p. 1225.)

B.     We Decline To Find Forfeiture
       The Department contends Mother forfeited her argument
the juvenile court abused its discretion in determining the
beneficial parental relationship exception did not apply by failing
to argue at the selection and implementation hearing that the
exception applied, instead making only “a general objection” to
termination of Mother’s parental rights. Although Mother’s
attorney did not specifically argue the beneficial parental
relationship exception applied, we decline to find forfeiture.
       “[A] reviewing court ordinarily will not consider a challenge
to a ruling if an objection could have been but was not made in
the trial court.” (In re S.B. (2004) 32 Cal.4th 1287, 1293; accord,
In re Maria Q. (2018) 28 Cal.App.5th 577, 590 [“‘A party forfeits
the right to claim error as grounds for reversal on appeal when he
or she fails to raise the objection in the trial court.’”].) Moreover,
“[g]eneral objections are insufficient to preserve issues for review.
[Citation.] The objection must state the ground or grounds upon
which the objection is based.” (In re E.A. (2012) 209 Cal.App.4th
787, 790; accord, In re Daniel B. (2014) 231 Cal.App.4th 663,
672.) “‘The purpose of this rule is to encourage parties to bring
errors to the attention of the trial court, so that they may be
corrected.’” (Daniel B., at p. 672.)
       At the selection and implementation hearing, Mother’s
attorney objected to the termination of Mother’s parental rights,
asserting that because of Savannah’s age she “would do best to
stay in contact with [Mother] . . . .” As discussed, the age of the




                                  9
child is a relevant factor in determining whether the child would
benefit from continuing the relationship with his or her parent.
(Caden C., supra, 11 Cal.5th at p. 632; B.D., supra,
66 Cal.App.5th at p. 1225.) Further, the juvenile court
specifically addressed the beneficial parental relationship
exception, finding Mother had not been visiting in person despite
the opportunity and Mother failed to apprehend the danger
Father posed to Savannah. Although neither Mother’s attorney
nor the juvenile court uttered the words “beneficial parental
relationship exception,” the record makes clear the juvenile court
understood Mother’s attorney to be relying on the exception, as
shown by the juvenile court’s response to Mother’s objection to
termination of her parental rights that Mother failed regularly to
visit, a necessary condition for application of the exception.
(Caden C., at p. 632.) Under these circumstances, we decline to
find forfeiture. (See In re S.B., supra, 32 Cal.4th at p. 1293
[“application of the forfeiture rule is not automatic”]; Unzueta v.
Akopyan (2019) 42 Cal.App.5th 199, 215 [“‘[N]either forfeiture
nor application of the forfeiture rule is automatic.’”].)

C.     The Juvenile Court Did Not Abuse Its Discretion in Finding
       the Beneficial Parental Relationship Exception Did Not
       Apply
       Mother contends the juvenile court abused its discretion in
finding the beneficial parental relationship exception did not
apply because Mother regularly visited Savannah and the court
failed to analyze the other two prongs of the exception articulated
in Caden C., supra, 11 Cal.5th at page 629. The Department
contends substantial evidence supports the court’s finding on
visitation because Mother failed regularly to visit with Savannah




                                10
before Mother’s parental right were terminated, and the court
was not required to address the other prongs of the exception.
The Department has the better argument.
       Contrary to Mother’s contention, Mother had to show all
three prongs were met for the beneficial parental relationship
exception to apply. (Caden C., supra, 11 Cal.5th at pp. 629 [for
beneficial parental relationship exception to apply, parent must
show regular visitation, benefit to the child from continuing the
relationship, and that termination of the relationship would be
detrimental to the child]; B.D., supra, 66 Cal.App.5th at p. 1225
[same].) A lack of regular visitation “fatally undermines any
attempt to find the beneficial parental relationship exception.”
(In re I.R., supra, 226 Cal.App.4th at p. 212 [juvenile court did
not abuse its discretion in finding beneficial parental relationship
exception did not apply where it was undisputed “there were
significant lapses” in mother’s visitation]; accord, In re
J.C. (2014) 226 Cal.App.4th 503, 531 [juvenile court did not
abuse its discretion in finding exception did not apply where the
mother missed five visits in the six weeks preceding the hearing
and there was a “troubling manner of [m]other’s cancellations
and pattern of changing her plans last minute”]; In re C.F. (2011)
193 Cal.App.4th 549, 554 [juvenile court did not abuse its
discretion in finding exception did not apply where “overall
[mother’s] visitation was sporadic,” including visiting only three
times in a three-month period despite court order allowing
weekly visitation].)
       Substantial evidence supports the juvenile court’s finding
that Mother failed to show regular visitation to the extent
permitted by court orders. As the juvenile court observed,
“Mother hasn’t been visiting in person, although that has been




                                11
made available to her.” The record shows Mother visited
Savannah in person only twice in the year proceeding the
selection and implementation hearing (once in July as the
caregiver styled Mother’s hair and a second time in November
2020). On appeal, Mother asserts only that “regular phone
contact continued” during this period. But even Mother’s phone
contact was “sporadic[,]” and Savannah stated as of September
2020 that she spoke to Mother “from time to time.” Regardless,
regular phone contact does not constitute visitation to the extent
permitted by the court’s visitation order, which allowed in-person
visits twice a month. Although Mother may well have been
limited in her ability to have in-person contact at the start of the
COVID-19 pandemic, as of July 15, 2020 Mother had an in-
person visit with Savannah, yet she only visited Savannah one
time during the eight months leading up to the March 2021
selection and implementation hearing.
       Moreover, the social worker repeatedly contacted Mother to
set up visits, but Mother failed to return the calls. The caregiver
(and likely Savannah) also told Mother to call the social worker
to arrange visits. Mother provides no explanation for her failure
to contact the Department to arrange visitation. Given the lack
of regular visitation during the year leading up to the selection
and implementation hearing, the juvenile court did not abuse its
discretion in finding the beneficial parental relationship
exception did not apply.




                                12
                          DISPOSITION

     The order terminating Mother’s parental rights is affirmed.



                                        FEUER, J.
We concur:



             PERLUSS, P. J.



             SEGAL, J.




                              13